Citation Nr: 0217255	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
anterior cruciate ligament (ACL) deficient left knee, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased rating for 
myoclonus epilepsy will be addressed in a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 until April 
1992.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from an April 2001 rating decision that denied 
increased ratings for the service-connected left knee 
disability, and for myoclonus epilepsy (formerly segmental 
polymyoclonus).  Following the RO's notification of that 
decision in April 2001, the veteran filed a Notice of 
Disagreement (NOD) in June 2001; the RO issued a Statement 
of the Case (SOC) in August 2001; and the veteran filed a 
Substantive Appeal in January 2002.  A supplemental 
statement of the case (SSOC) was issued in November 2001.

The Board's decision on the claim for an increased rating 
for left knee disability is set forth below.  However, the 
Board is undertaking additional development with respect to 
the claim of an increased rating for myoclonus epilepsy 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)(2002)).  When it is completed, the Board shall 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
shall prepare a separate appellate decision addressing this 
issue.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim for an increased 
rating for left knee disability has been accomplished.

2.  The service-connected postoperative ACL deficient left 
knee is manifested by tenderness, ACL laxity and 
instability, and the veteran has subjective complaints of 
pain and give-way weakness, requiring use of a knee brace, 
as well as a cane to assist in ambulation.

3.  The veteran has full range of left knee motion with pain 
on end stages and complains of pain with increased activity; 
slight degenerative changes are currently shown on X-ray.


CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 30 percent evaluation for service-connected 
postoperative ACL deficient left knee are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 5257 
(2002).

2.  The criteria for a separate 10 percent evaluation for 
painful motion due to arthritis are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003-5010, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for left knee 
disability has been accomplished. 

As evidenced by the August 2001 statement of the case and 
the November 2001 supplemental statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letters of March and August 2001), have been 
afforded opportunities to submit such information and 
evidence.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Hence, the duty to notify has been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  He underwent a VA examination in March 2001, 
and VA clinical records dated between 1999 and 2001 have 
been requested and associated with the claims file.  In 
correspondence to the RO dated March and June 2001, the 
veteran advised that he had only received treatment for 
service-connected disability at VA facilities.  
Significantly, neither the veteran nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim for a higher evaluation for left knee 
disability, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.

Factual Background 

In a February 1993 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
postoperative ACL deficient left knee due to trauma, 
effective from April 18, 1992.  The veteran and his 
representative now contend that this service-connected 
disorder is more disabling than reflected by the current 
disability evaluation and warrants a higher rating.  

The veteran underwent a VA examination in March 2001 and 
rendered a history of an autograft bone-patellar tendon-bone 
ACL reconstruction in 1989 after his knee gave way in 
service.  He stated that because of the failure of that 
procedure, he had had to have a revision of the ACL 
reconstruction using hamstrings in 1997.  Current complaints 
included instability of the left knee.  The veteran also 
indicated that after sitting for any prolonged period of 
time, he had difficulty walking even in a straight line at 
times due to instability.  It was noted that he had not 
received any recent physical therapy.  

On physical examination of the left knee, the veteran was 
observed to have an anterior incision that was well healed.  
There was also an inferior, more distal medial incision over 
the hamstrings region that was also well healed.  Some mild 
tenderness to palpation was elicited under the medial 
patellar facet.  There was no effusion.  Range of left knee 
motion was from zero to 135 degrees.  The examiner noted 
that there was mild medial joint line tenderness.  There was 
no varus or valgus instability.  Positive anterior drawer, 
Lachman's and pivot shift signs were obtained.  

Radiological study of the knees was interpreted as showing 
two screws in the left lateral femoral condyle, and one 
screw in the left upper tibial plateau with a suggestion of 
prior surgery on the left, as well as slight degenerative 
changes with slight spurring and prominence of the tibial 
spines and slight joint space narrowing (including of the 
medial tibiofemoral compartments which were worse on the 
right).  An impression of persistent anterior cruciate 
ligament insufficiency, left knee, was rendered.  

VA outpatient clinic records dating from March 2001 show 
that the veteran was seen indicating that a physician had 
ordered a wheelchair and proper instructional use for an 
unspecified reason.  In a May 2001 orthopedic clinic note, 
it was reported that complicating the postsurgical left knee 
picture was a fracture dislocation of the right hip in 
December 1999.  It was indicated that his therapy in crutch 
walking had been progressing well until March of the current 
year when he felt his knee give way.  It was recorded that 
since that time, he had regressed from crutch walking to 
wheelchair ambulation for fear of left knee giving way and 
endangering the right hip recovery.  The veteran reported 
that he had had several episodes of giving way of his left 
knee, but that this episode was different with inability to 
control the knee at that time. 

On physical examination, it was noted that the veteran had 
greater than 5mm of translation in the anterior tibia.  
There was a question of whether or not the hamstrings and 
graft were intact, and an opinion that they were not 
functionally intact if they were.  The veteran was noted to 
have a pivot shift and soft to no end point on Lachman's 
testing.  Range of motion was full.  No effusion was 
observed.  

The examiner noted that the veteran would be sent to 
prosthetics for fitting for an ACL functional brace.  
Physical therapy was prescribed for quadriceps vastus 
medialis oblique strengthening three times a week for the 
following six weeks.

A physical therapy consultation note dated approximately two 
weeks later in May 2001 indicated that the veteran 
complained of left knee giving out.  The veteran related 
that he did not walk except for short distances at home with 
crutches, and used a wheelchair for long distances and at 
work.  On examination, pain was reported to be 4/10 at best 
and 9/10 at worst.  It was noted that his left knee was 
unable to bear his weight without giving way.  ACL laxity 
was recorded as extreme.  Excessive giving way, even with 
straight plane movements was noted on continuing physical 
therapy.  At the end of May 2001, it was recorded that the 
veteran reported decreased feelings of instability, but it 
was found that a short-term goal of a 50 percent decrease in 
give-way weakness had not been met.  

The veteran continued in physical therapy through June 2001 
where it was noted that he continued to use a wheelchair and 
cane.  It was reported that gait without the brace was still 
precarious.  By mid June, however, it was recorded that two 
short-term goals - to reduce pain by 25 percent and a 25 
percent reduction in an increased feeling of stability 
within two weeks had been met.  Range of motion was noted to 
be full, but with pain at the extreme of flexion.  It was 
reported that the veteran's walking was improved, but that 
he required external support.  The use of a wheelchair was 
discontinued toward the end of June.  During the first week 
of July 2001, the veteran indicated that he had decreased 
feelings of instability with walking, but that the left knee 
would still give way 30 to 50 percent of the time.  In a 
subsequent clinic note in July 2001, it was recorded that he 
was ambulatory, on arrival, with a cane, and that there had 
been no change in functional ability.

On orthopedic clinic consultation in July 2001, the examiner 
observed that the veteran walked in on his own power using a 
cane.  The veteran related that he was able to ambulate 
without a great deal of difficulty for the most part, but 
that he was not able to participate in running activities.  
It was noted that his only complaint was that the hinged 
knee brace that had been prescribed was rubbing somewhat on 
the lateral aspect of his leg and produced indentations in 
the anterior leg flesh.  On physical examination, the 
veteran wore a brace on the left lower extremity that 
appeared to be intact.  There was diffuse edema over the 
left lower extremity which was being compressed somewhat by 
the retention Velcro straps.  It was reported that he had 
essentially full range of motion.  

Following examination, the examiner noted that the lack of 
medical necessity for a repeat operation on the veteran's 
ACL was discussed, the fact that a third operation would not 
likely produce a good result and had the potential of 
actually causing further disability and possible 
arthrofibrosis or infection.  The veteran reportedly stated 
that he was doing well with his brace, as long as it could 
be modified to prevent rubbing, and felt that there was no 
further reason to come back to the clinic without the option 
of surgery.  

A September 2001 VA outpatient clinic noted the veteran's 
complaints of instability in the left knee and associated 
pain with activity.  It was indicated that he was unable to 
ambulate satisfactorily without the use of a brace to 
compensate for the ACL deficient left knee.  It was reported 
that the veteran presented on this occasion with a markedly 
deficient anterior cruciate ligament on the left.  It was 
noted that with the drawer sign, the tibia translated 
anteriorly to a very marked degree on the distal femur.  
Lateral ligaments were stable.  Instability was demonstrated 
when walking without the brace in place.  It was observed 
that the veteran ambulated quite well with the brace on, but 
also used a cane for partial support.  The examiner noted 
that left knee status was a permanent condition, and that 
the veteran would require the use of a brace on a permanent 
basis as well.  

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board observes that historically, the RO has rated the 
veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The record reflects that the veteran primarily complains of 
pain, and give-way weakness engendering instability, and 
indicates that such symptoms have significantly 
circumscribed his activities.  VA clinic notes dating from 
March 2001 reflect well-documented symptoms in this regard, 
as well as some tenderness.  The medical evidence identifies 
substantial evidence of joint laxity or instability in the 
left knee, ACL laxity during a May 2001 note was described 
as "extreme," and it has been clinically noted that the 
veteran will require the use of a knee brace on a permanent 
basis.  The evidence also shows that the veteran has 
consistently used a cane for partial left leg support.  More 
recently, the has reported doing well with his brace, and he 
was noted to ambulate quite well with the brace in September 
2001.   
While, arguably, this evidence raises a question as to 
whether the veteran's disability is more appropriately 
characterized as "moderate," warranting a 10 percent 
evaluation, or "severe," warranting a 30 percent evaluation, 
the Board finds that, given the objective findings and 
subjective complaints, affording the veteran the benefit of 
the doubt is appropriate.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As such, the Board concludes that the 30 
percent evaluation for service-connected postoperative ACL 
deficient left knee is met.  

The Board also finds that the record presents a basis for 
the award of a separate evaluation for arthritis.  An x-ray 
taken in conjunction with X-ray of the left knee revealed 
the presence of slight degenerative joint disease.  
Precedent opinions of the General Counsel of VA have held 
that a veteran who has arthritis and instability in his 
knees may receive separate ratings under Diagnostic Codes 
5003 and 5257; however, separate ratings are only warranted 
in these types of cases when the veteran has limitation of 
motion in his knees to at least meet the criteria for 
a zero-percent rating under Diagnostic Codes 5260 or 5261 
(for flexion and extension of the leg, respectively), or 
(consistent with DeLuca, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.40, 4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998). 

Diagnostic Code 5003 provides that degenerative arthritis 
(to include hypertrophic or osteoarthritis) established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg, and Diagnostic 
Code 5261, for limitation of extension of the leg).  As 
range of motion of the left leg has been, essentially, full 
(see 38 C.F.R. § 4.71, describing standing range of left 
knee motion as from 0 degrees (on extension) and 140 degrees 
(on flexion)), the record clearly provides no basis for a 
even a noncompensable evaluation under either applicable 
diagnostic code.  A noncompensable evaluation is assigned 
for flexion limited to 60 degrees or for extension limited 
to 10 degrees.  However, given the veteran's pain on end 
stages of motion, and his complaints of left knee pain with 
increased activity, assignment of a 10 percent evaluation, 
for painful motion due to arthritis, is appropriate.  See 
Note to Diagnostic Code 5003 (prescribing that when 
limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, a 10 percent evaluation is assignable for each such 
major joint or group of minor joints affected by limitation 
of motion that is confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion).  
Assignment of such an evaluation adequately compensates the 
veteran for any functional loss in addition to that 
objectively shown with increased activity and/or during 
flare-ups.  

While the Board finds that a 30 percent evaluation is 
warranted for postoperative ACL deficient left knee 
(resulting in instability), and a separate 10 percent 
evaluation is assignable for painful motion due to 
arthritis, there is no basis for assignment of a higher 
evaluation for left knee disability under the diagnostic 
codes the veteran is currently evaluated under, or any other 
potentially applicable diagnostic code.  As indicated above, 
a 30 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 5257, and there is no basis for 
assignment of a compensable evaluation for arthritis under 
either Diagnostic Code 5260 or 5261.  Furthermore, in the 
absence of evidence of any ankylosis or impairment of the 
tibia or fibula, evaluation of either disability under 
Diagnostic 5256 or 5262 (the only potentially applicable 
diagnostic codes providing for assignment of an evaluation 
greater than 30 percent), those diagnostic codes are not 
applicable in the current appeal.  There also is no evidence 
that either the left knee disability resulting in 
instability or that resulting in painful motion is so 
exceptional or usual, with related factors such as marked 
interference with employment (beyond that contemplated in 
the assigned evaluations) or repeated hospitalization, as to 
warrant referral for assignment of any higher evaluation on 
an extra-schedular basis.   38 C.F.R. §  3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, a 30 percent, but no higher, 
rating for ACL deficient left knee is warranted, and a 10 
percent, but no higher, rating for painful motion due to 
left knee arthritis, is warranted.


ORDER

A 30 percent rating percent for postoperative ACL deficient 
left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 10 percent rating percent for degenerative arthritis of 
the left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

